            Case 2:20-cv-00057-JCC-JRC Document 49 Filed 01/21/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      FLOORING ASSOCIATES, INC.,
                                                             CASE NO. 2:20-cv-00057-JCC-JRC
11                             Plaintiff,
                                                             ORDER TO STRIKE DOCKET 48
12              v.

13      DESIGN MANUFACTURING
        INTERNATIONAL, LLC., et al.,
14
                               Defendants.
15

16          This matter is before the Court on defendants’ declaration in support of defendants’

17   opposition to plaintiff’s response to the Court’s show cause order. See Dkt. 48.

18          Attached to the declaration are various documents marked as confidential. E.g. Dkt. 48-

19   1, at 7–47; Dkt. 48-2, at 6–7; Dkt. 48-7, at 2–11. Before filing such documents designated as

20   confidential, defendants are required by the Court’s local rules and the parties’ own protective

21   order to “confer with the designating party to determine whether the designating party will

22   remove the confidential designation, whether the document can be redacted, or whether a motion

23

24


     ORDER TO STRIKE DOCKET 48 - 1
            Case 2:20-cv-00057-JCC-JRC Document 49 Filed 01/21/21 Page 2 of 2




 1   to seal or stipulation and proposed order is warranted.” Dkt. 38, at 5; see also Local Civil Rule

 2   5(g). Defendants failed to follow this procedure.

 3          Therefore, the Clerk’s Office is directed to strike Dkt. 48 from the docket in its entirety,

 4   as not complying with the parties’ stipulated protective order and Local Civil Rule 5(g).

 5          Dated this 21st day of January, 2021.

 6

 7

 8                                                         A
                                                           J. Richard Creatura
 9
                                                           United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER TO STRIKE DOCKET 48 - 2
